PER CURIAM.
The petition seeking a belated appeal of the order denying defendant’s motion to withdraw plea rendered on November 12, 2013, in Duval County Circuit Court case number 16-2011-CF-3900-AXXX-MA is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
Insofar as the petition seeks a belated appeal in circuit court case number 16-2011-CF-003769-AXXX-MA, the petition is denied.
VAN NORTWICK, ROWE, and MAKAR, JJ., concur.